Citation Nr: 1642360	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  12-31 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable disability rating for patellofemoral syndrome of the right knee.

2.  Entitlement to an initial compensable disability rating for patellofemoral syndrome of the left knee.

3.  Entitlement to an initial compensable disability rating for peroneal subluxation of the right ankle.

4.  Entitlement to an initial compensable disability rating for dermatophytosis to tinea versicolor.  

5.  Entitlement to an initial compensable disability rating for plantar fasciitis with first metatarsalphalangeal (MTP) inflammation.





REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the United States Army from October 2005 to October 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating action in February 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In June 2016, the Veteran testified during a Board hearing before the undersigned.  A transcript is of record.  

The Board notes that since the most recent supplemental statement of the case (SSOC) in March 2016, an examination report addressing the Veteran's service-connected skin disorder has been uploaded to the Veteran's electronic folder on the Veterans Benefits Management System (VBMS) paperless claims processing system (without consideration by the Agency of Original Jurisdiction (AOJ) or a waiver of such).  However the examination report has no bearing on the remaining bilateral knee, right ankle, and bilateral foot issues (as it primarily pertains to the service-connected skin issue and does not contain information relating to the severity of the Veteran's knees, right ankle, or feet).  Therefore, the Board can proceed as to these issues without seeking waiver of AOJ initial review of such evidence.  38 C.F.R. § 20.1304.

The issue of entitlement to an increased rating for dermatophytosis to tinea versicolor is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's service-connected right knee patellofemoral syndrome is manifested by competent and credible lay evidence of chronic pain and objective evidence of full range of motion with no other functional impairment.  Subluxation and lateral instability have not been medically demonstrated.  There is no X-ray evidence of arthritis.  

2.  For the entire appeal period, the Veteran's service-connected left knee patellofemoral syndrome is manifested by competent and credible lay evidence of chronic pain and objective evidence of full range of motion with no other functional impairment.  Subluxation and lateral instability have not been medically demonstrated.  There is no X-ray evidence of arthritis.  

3.  The Veteran's service-connected peroneal subluxation of the right ankle is manifested by competent and credible lay evidence of chronic pain with occasional flare-ups lasting several days and objective evidence of painful but otherwise non-compensable limitation of motion.  There is no X-ray evidence of arthritis.

4.  The Veteran's service-connected bilateral plantar fasciitis with first MTP inflammation is manifested by painful but otherwise non-compensable limitation of motion and pain on weight-bearing which does not significantly affect his daily activities.  He does not have more than one joint affected by degenerative changes. 



CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating, but no higher, for patellofemoral syndrome of the right knee are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 (2015).

2.  The criteria for an initial 10 percent disability rating, but no higher, for patellofemoral syndrome of the left knee are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5257 (2015).

3.  The criteria for an initial 10 percent disability rating, but no higher, for peroneal subluxation of the right ankle are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5271 (2015).

4.  The criteria for an initial 10 percent disability rating, but no higher, for bilateral plantar fasciitis with first MTP inflammation are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5284 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated October 9, 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claims.  Service treatment records and pertinent post-service VA and private medical records have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of his claims, including personal statements and hearing testimony.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

VA examinations were provided in October 2009 and January 2016 assessing the severity of his service-connected bilateral knee, right ankle, and bilateral foot disabilities.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examination reports adequately document the Veteran's symptoms as they relate to the rating criteria.  The Board notes that in Correia v. McDonald, No. 13-3238 (U.S. Vet. App. July 5, 2016), the Court interpreted 38 C.F.R. § 4.59 in such a way as to require expansive range of motion testing.  In this case, however, the two VA examinations, the only medical evidence of record addressing range of motion in any capacity, noted full range of motion for the knees, right ankle and feet.  Consequently, any deficiency as now outlined by Correia cannot affect the claim, and is harmless error.  Moreover, the Veteran has not alleged any prejudice caused by a deficiency in the examinations.  Accordingly, there is adequate medical evidence of record to make a determination in this case.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.



Law and Analysis 

The Veteran seeks compensable evaluations for his service-connected bilateral knee, right ankle, and bilateral foot disabilities.  

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

If the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

The Board notes that the terms "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.



I.  Patellofemoral Syndrome - Bilateral Knees

The Veteran's patellofemoral pain syndrome of the left and right knees is evaluated as noncompensably disabling under DC 5257 for recurrent subluxation or lateral instability.  

Under DC 5257, a 10 percent rating is warranted for slight impairment, including recurrent subluxation or lateral instability of the knee.  An evaluation of 20 percent requires moderate impairment, including recurrent subluxation or lateral instability of the knee.  An evaluation of 30 percent requires severe impairment, including recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

Separate ratings may be assigned for knee disability under DCs 5257 and 5003 where there is recurrent subluxation or lateral instability in addition to X-ray evidence of arthritis.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Degenerative arthritis when established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DCs 5003 and 5010.

Under DC 5260 where flexion is limited to 60 degrees, a noncompensable rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, a 20 percent rating is assigned; and when flexion is limited to 15 degrees, a 30 percent rating is assigned.  38 C.F.R. § 4.71a.

Under DC 5261, limitation of extension of the leg is rated noncompensable at 5 degrees, 10 percent at 10 degrees, 20 percent at 15 degrees, 30 percent at 20 degrees, 40 percent at 30 degrees, and 50 percent at 45 degrees.  38 C.F.R. § 4.71a.  

Normal range of motion in the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

Separate ratings may also be assigned for disability of the same joint under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg).  VAOPGCPREC 9-04 (Sept. 17, 2004), published at 69 Fed. Reg. 59,990 (2006).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

Evidence relevant to the severity of the Veteran's service-connected knee disabilities includes an October 2009 VA examination report.  His history of bilateral knee problems during service was briefly summarized.  The Veteran described the knee pain as 2-8/10 and parapatellar in nature.  The pain was aggravated after running, stairs, squatting, kneeling, and lifting.  He was not on any medication.  A bone scan showed increased uptake in both kneecaps.  

The examination was negative for effusion, but there was medial and lateral parapatellar tenderness.  Range of motion was full with extension to 0 degrees and flexion to 140 degrees.  There was no additional functional impairment due to pain, pain on repetitive use, fatigue, weakness, lack of endurance, or incoordination.  Ligament testing (varus, valgus, anterior drawer, posterior drawer, and Lachman's) was negative.  There were no meniscal signs.  Motor strength was normal at 5/5.  X-rays showed a minimal narrowing of medial compartment of knee joint space.  The diagnosis was patellofemoral syndrome of both knees.  

There is no indication in the record that the Veteran has sought or received regular treatment for his knees since the October 2009 VA examination.

When examined by VA in January 2016, the examiner confirmed the diagnosis of patellofemoral pain syndrome.  The Veteran indicated that he was seen for this problem in the basic training and that it continued through his four years of active military duty and two years of reserve status.  However he was able to perform all activities without any restrictions.  The Veteran reported problems with anterior and peripatellar pain involving both knees.  The pain was constant at a level of about 1-2/10, with flares up to 6-7/10 with increased activities such as using stairs.  The increased pain lasts for about a few minutes and is alleviated by rest and medication.  There were no symptoms of knee instability or subluxation of the patella.  There was no specific treatment for the knee condition.  

Range of motion was full with extension to 0 degrees and flexion to 140 degrees.  The examiner did not perform repetitive testing and so could not say without speculating as to whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time.  Motor strength was full at 5/5 and there was no evidence of muscle atrophy.  There was also no history of recurrent subluxation, lateral instability or effusion.  X-rays showed no acute fracture or dislocation.  The joint spaces appeared preserved and there were no lytic or blastic lesions.  There was also no evidence of suprapatellar effusion or soft tissue abnormalities.  The diagnosis of patellofemoral syndrome of both knees was continued.  

There is no indication in the record that the Veteran has sought or received regular treatment for his knees since the January 2016 VA examination.

However he later testified at his June 2016 hearing that he has functional loss due to pain when going up and down stairs.  He testified that anytime he bends down to pick anything up, there have been multiples occasions where his knees have given out.  He is unable to fully straighten his knee without pain and that he also experiences swelling.  

Based upon the preceding evidence, the criteria for a compensable disability rating under DC 5257 are not met.  Despite the Veteran's subjective complaints, the record reveals very little clinical data to support a finding of even minimal symptomatology associated with either knee.  VA examinations during the course of the appeal have shown that the knees have been consistently reported as ligamentously stable.  There is no objective evidence of weakness, inflammatory changes, instability, swelling, redness, or heat.  In fact the Veteran has remained pretty much ambulatory and functional.  In this case the objective medical evidence does not otherwise establish manifestations of slight knee impairment with recurrent subluxation and lateral instability to warrant a 10 percent evaluation under DC 5257.  See 38 C.F.R. § 4.71a.

On the other hand, the Board notes that at the June 2016 Board hearing the Veteran both competently and credibly testified that his patellofemoral syndrome is manifested by chronic knee pain which increases with activity.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The record also shows bone scan findings of an increased uptake in both kneecaps and medial and lateral parapatellar tenderness.  The Board acknowledges that under 38 C.F.R. § 4.59 joints that are actually painful, unstable, or malaligned should be entitled to at least the minimum compensable rating for the joint, even if arthritis is not present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  In other words, section 4.59 does not require "objective" evidence of painful motion.  The Board recognizes that the Veteran has consistently reported bilateral knee pain that affects his activities of daily living.  He is competent to report observable knee symptoms, such as pain and functional impairment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The minimum compensable rating under the limitation of motion codes pertaining to the knees is 10 percent.  See 38 C.F.R. § 4.71a, DCs 5260 and DC 5261 

However given the general lack of significant clinical findings, the level of disability required for a higher disability rating are not present.  There is no credible evidence of limitation of motion or flare-ups that result in any functional impairment to the extent that either knee would warrant a higher rating.  The Veteran has been able to take care of his activities of daily living and even with pain and repetitive use has been able to achieve full range of motion of both knees.  Moreover, his complaints of painful motion have been taken into consideration in the decision to assign the 10 percent evaluation.  Given that these complaints do not prevent him from achieving full range of motion they do not support a finding of additional functional loss for a disability rating higher than 10 percent.  See 38 C.F.R. § 4.71, DCs 5260, 5261; 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The remaining diagnostic codes for impairment of the knee either are not applicable to the Veteran's case or do not offer a higher disability rating.  38 C.F.R. § 4.71a, DCs 5262, 5257, 5258, 5259, 5262 and 5263.

Accordingly, the Board finds that the Veteran's impairment due to patellofemoral syndrome the right and left knees is more consistent with a 10 percent disability rating and that the level of disability contemplated in DCs 5260 and 5261 to support the assignment of a 20 percent or rating or higher is absent.  This is true at all times during the pendency of the appeal and therefore the Board need not consider staged ratings.  See Fenderson.



II.  Right Ankle

The Veteran's peroneal subluxation of the right ankle is rated as noncompensably disabling under DC 5271 for limitation of motion.  

Under DC 5271, a 10 percent evaluation is assigned for moderate limitation of motion of the ankle, and a 20 percent evaluation is assigned for marked limitation of motion of the ankle.  Normal ankle dorsiflexion is to 20 degrees and normal plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

The pertinent evidence of record includes an October 2009 VA examination report.  He reported right ankle pain that started in boot camp, which was attributed to a "lot of running" and periodic rolling of the ankle due to the uneven gravel ground that he was walking on while serving in Iraq.  He states the pain is now 0-6/10 with weekly flare-ups that lasts for about two hours.  He denied swelling and takes no medications.  On examination range of motion showed dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  Repetitive range of motion produced peroneal subluxation that was nontender.  There was no additional functional impairment due to pain, pain on repetitive use, fatigue, weakness, lack of endurance or incoordination.  Motor strength was 5/5.  Eversion resistance also produced subluxation of the peroneal tendon.  Anterior drawer sign was negative.  X-rays were also negative.  The diagnosis was peroneal subluxation.

When examined by VA in January 2016, the Veteran's reports of right ankle pain with activity remained unchanged.  He denied flare-ups of his ankle condition, stating that he had a baseline dull ache of 0-2/10, and when flare-up occurs either due to over-activity or due to climbing or any reason, it goes up to 5-6/10.  The increased pain lasts for a few hours to a couple days and then goes away with rest.  He was seen by a VA podiatrist and given a cortisone injection and also Meloxicam, a non-steroidal, to be taken, with a resolution in ankle pain.  Range of motion was normal with dorsiflexion to 20 degrees and plantar flexion to 45 degrees without pain.  Strength was 5/5 and there was no evidence of degenerative or traumatic arthritis or acute osseous abnormality on X-ray. 

There is no indication in the record that the Veteran has sought or received regular treatment for his right ankle since the January 2016 VA examination.

However he later testified at his June 2016 hearing that he experiences pain anytime he moves his ankle as well as fatigue and weakness.  He testified that he it "rolls" a lot and that he experiences instability when he is walking it.  He also has a difficult time supporting himself on that ankle and that he experiences flare-ups of pain and fatigue when exercising and sometimes even flares up when he is at rest.  

The Board finds that there is no evidence of record indicating that the Veteran has not exhibited any limitation of motion of the right ankle to warrant a compensable rating under DC 5271.  Specifically, he has full range of motion at 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.  

However, the medical evidence and the Veteran's subjective statements reflect that the predominant symptom appears to be chronic pain, which causes difficulty walking and running.  As noted above, painful motion should be considered to determine whether a higher rating is warranted on that basis, whether or not arthritis is present.  Moreover, the Veteran has consistently and credibly reported the same symptoms over the years with some escalation leading to regular treatment including a cortisone injection and a non-steroidal.  Davidson, 581 F.3d 1313; Layno, 6 Vet. App. at 470.  Because the Veteran's right ankle disability is shown to have become actually painful on use, the Board finds that the minimum compensable rating of 10 percent should be assigned under DC 5271.  See 38 C.F.R. § 4.71a; see also 38 C.F.R. § 4.59 and Burton, 25 Vet. App. 1. 

However given the general lack of significant clinical findings, the level of disability required for a disability rating higher than 10 percent under DC 5271 are not present.  VA examinations show no significant symptomatology associated with the right ankle disability.  While VA examiners noted the Veteran's reports of pain, normal ranges of motion were not reduced with pain and are the most persuasive measure of remaining functional capacity of the ankle.  Here, the newly assigned 10 percent rating adequately compensates the Veteran for any pain, tenderness, weakness, and incoordination associated with his service-connected right ankle disability, and none of the findings have been shown to be so disabling as to, effectively, result in marked limitation of motion as required for a higher 20 percent rating under DC 5271.  38 C.F.R. § 4.71a; see also 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 32.

The remaining diagnostic codes for impairment of the ankle either are not applicable to the Veteran's case or do not offer a higher disability rating as the medical evidence does not show ankylosis, malunion of the os calcis, astragalus, or astragalectomy.  38 C.F.R. § 4.71a, DCs 5270, 5272, 5273, and 5274.

Accordingly, the Board finds that the Veteran's impairment due to peroneal subluxation of the right ankle is more consistent with a 10 percent disability rating and that the level of disability contemplated in DC 5271 to support the assignment of a 20 percent or rating or higher is absent.  This is true at all times during the pendency of the appeal and therefore the Board need not consider staged ratings.  See Fenderson.





III.  Bilateral Plantar Fasciitis with MTP inflammation

The Veteran's plantar fasciitis with MTP inflammation is rated as noncompensably disabling under DC 5276 for pes planus by analogy.  38 C.F.R. § 4.71a.

Musculoskeletal disabilities of the foot are rated under DCs 5276 through 5284, but do not include a diagnostic code specifically for plantar fasciitis.  38 C.F.R. § 4.71a.  When an unlisted condition is encountered, it will be permissible to rate under a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided.  38 C.F.R. § 4.20.

Under this diagnostic code, mild bilateral pes planus with symptoms relieved by built-up shoe or arch support, warrants a noncompensable evaluation.  Moderate bilateral pes planus with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, warrants a 10 percent evaluation.  Severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, that is bilateral in nature warrants a 30 percent evaluation.  Pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances that is bilateral in nature warrants a 50 percent evaluation.  Id.

Alternately, other foot injuries can be evaluated under DC 5284.  38 C.F.R. § 4.71a.  Moderate foot injury residuals are rated 10 percent disabling; moderately severe residuals are rated 20 percent disabling; and severe residuals are rated 30 percent disabling.  Id.  A 40 percent evaluation is assignable with actual loss of use of the foot.  Id., Note. 

VA examination dated October 2009, the Veteran reported pain in the bottom of the left foot and when he goes up on his toes.  It does not bother him at work or at home and he takes no medication for it.  The examiner noted that with the hind foot in the subtalar and neutral position, the forefoot is in neutral position.  On examination tarsal, tarsometatarsal, metatarsophalangeal, and interphalangeal motion was pain free.  The plantar surface of the foot was without callus and the plantar fascia was tender mid arch.  Range of motion of the big toe showed dorsiflexion to 50 degrees and plantar flexion to 20 degrees with pain.  Interphalangeal motion showed extension to 0 degrees and flexion to 60 degrees with painful motion at 70 degrees.  For the left foot, additional functional impairment due to pain, pain on repetitive use, fatigue, weakness, lack of endurance or incoordination could not be specified as degrees of lost motion without resorting to speculation.  The diagnosis was plantar fasciitis with first MTP inflammation.  

There is no indication in the record that the Veteran has sought or received regular treatment for his feet since the October 2009 VA examination.

When examined by VA in January 2016, the Veteran stated that the problem was with his right foot and pointed out the tendon going to the big toe.  The examiner noted that according to the physician from the previous examination in 2009, the Veteran did not complain of any problems with the feet until the bone scan results, which noted left foot problems.  The Veteran reported constant low level pain of 1-2/10, which flares up to 5-10/10 a couple times a month, with activities because of increased use and it lasts for about 10-15 minutes before it resolves.  He did not receive any specific treatment for this condition and no specific diagnosis was made although he was seen by podiatrist.  

On examination there was no pain on use of the feet or pain on manipulation of the feet and no swelling on use.  There were no characteristic callouses.  There was no extreme tenderness of plantar surface and longitudinal arch on weight bearing.  And no marked deformity or marked pronation.  The examiner noted that although pes planus was noted on the Veteran's entrance physical, he was never diagnosed with the condition in the service and his physical examination did not mention it.  There was no evidence of any other foot condition including Morton's neuroma hallux valgus/rigidus, pes cavus.  X-rays showed pes planus and mild hallux valgus.  In addendum to that opinion the examiner opined that the Veteran's mild pes planus noted on his induction exam resulted in the development of bilateral plantar fasciitis while in service.  The Veteran continued to have bilateral fasciitis which at least as likely as not was due to military service.  The inflammation noted on in-service foot scan is a consequence of plantar fasciitis.

There is no indication in the record that the Veteran has sought or received regular treatment for his feet since the January 2016 VA examination.

However he later testified at his June 2016 hearing that that he had pain when he put weight on his feet.  He testified that the pain tended to focus around the big toe and affected that he walked and stood.  Prolonged standing and walking cases foot pain, however gel insoles help.  

Based upon the preceding evidence, the criteria for a compensable disability rating for bilateral plantar fasciitis with first MTP inflammation under DC 5276 are not met.  The Veteran's record does not show much in the way of treatment for bilateral pes planus.  Moreover, the reports from the 2009 and 2016 VA examinations do not show any signs of abnormal weightbearing in the feet, and gait was within normal limits.  Although there is pain on use of the feet, there is no objective evidence of moderate pes planus characterized by weight-bearing line over or medial to the great toe and inward bowing of the tendo achillis as required for a 10 percent evaluation.  Therefore, the Board finds that an initial compensable disability rating is not warranted under DC 5276.  See 38 C.F.R. § 4.71a.  

However in addition to pes planus, the record also shows plantar fasciitis and mild hallux valgus.  Since the Veteran has multiple foot disabilities present in each foot, his service-connected bilateral foot disability can also be rated as "foot injuries, other" pursuant to DC 5284.  In addition, the Veteran has both competently and credibly testified that his bilateral foot disabilities are manifested by chronic pain which increases with activity.  Davidson, 581 F.3d 1313; Layno, 6 Vet. App. at 470. Because the Veteran's bilateral foot disability is shown to have become actually painful on use, the Board finds that the minimum compensable rating of 10 percent should be assigned under DC 5284, which best reflects the disability picture shown.  See 38 C.F.R. § 4.71a; see also 38 C.F.R. § 4.59 and Burton, 25 Vet. App. 1.

However, the clinical data is absent of any medical findings showing functional impairment attributable to the bilateral foot disability that would equate to moderately severe residuals to warrant an even higher rating of 20 percent.  The evidence throughout the period on appeal contains fairly consistent reports that the pain associated with Veteran's bilateral foot disorder reduces his capacity and endurance for weightbearing.  However, the Veteran is able to is able to use both feet to walk and does not use any assistive devices, such as braces or crutches.  So, while he meets the 10 percent rating criteria under DC 5284, the evidence does not support an evaluation higher than that amount.  38 C.F.R. § 4.71a; see also 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 32.

The remaining diagnostic codes for impairment of the foot either are not applicable to the Veteran's case or do not offer a higher disability rating.  38 C.F.R. § 4.71a, DCs 5277, 5278, 5279, 5280, 5281, 5282. And 5283.

Accordingly, the Board finds that the Veteran's impairment due to plantar fasciitis with first MTP inflammation is more consistent with a 10 percent disability rating and that the level of disability contemplated in DC 5284 to support the assignment of a 20 percent or rating or higher is absent.  This is true at all times during the pendency of the appeal and therefore the Board need not consider staged ratings.  See Fenderson.



IV.  Extraschedular Considerations and Conclusion

The Board has also considered whether the service-connected disabilities claims should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  Rather, the manifestations of the Veteran's bilateral patellofemoral syndrome, right ankle peroneal subluxation, and bilateral plantar fasciitis with first MTP inflammation disabilities are fully contemplated by the schedular rating criteria.  He has reported chronic pain and other functional loss, which are expressly contemplated by the rating criteria which assess range of motion and the possibility for separate evaluations.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 493-97 (2016).



Finally, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record as a whole does not raise an inferred claim for a TDIU as there is no evidence that the Veteran's service-connected disabilities prevent him from maintaining employment.  In the January 2016 VA examination report, the Veteran indicated that he was currently working. 


ORDER

Entitlement to an initial 10 percent disability rating, but not higher, for patellofemoral syndrome of the right knee is granted, subject to the statutes and regulations governing the payment of monetary benefits.

Entitlement to an initial 10 percent disability rating, but not higher, for patellofemoral syndrome of the left knee is granted, subject to the statutes and regulations governing the payment of monetary benefits.

Entitlement to an initial 10 percent disability rating, but no higher, for peroneal subluxation of the right ankle is granted, subject to the rules governing the payment of monetary benefits.

Entitlement to an initial 10 percent disability rating, but no higher, for plantar fasciitis with MTP inflammation is granted, subject to the rules governing the payment of monetary benefits.


REMAND

The Veteran is seeking a higher disability rating for his service-connected dermatophytosis to tinea versicolor.

The Board notes that since the most recent supplemental statement of the case (SSOC) in March 2016, an examination report addressing the Veteran's service-connected skin disorder has been uploaded to the Veteran's electronic folder on the Veterans Benefits Management System (VBMS) paperless claims processing system.  Under applicable law, the Board may not consider newly-submitted evidence in the first instance unless the claimant has waived initial consideration by the appropriate AOJ.  See 38 C.F.R. §§ 19.37, 20.1304 (2015).  Neither he nor his representative has done so.  The Board notes that the provisions of 38 U.S.C.A. § 7105 allowing for an automatic waiver of AOJ review of evidence apply only to claims in which a substantive appeal was filed on or after February 2, 2013.  The Veteran's substantive appeal was received prior to February 2, 2013, and therefore, the provision of automatic waiver is not applicable to the skin issue in this case and a remand for initial RO consideration of the new evidence is required.

Consequently, the skin disorder rating issue must be remanded for readjudication by the AOJ with consideration of all relevant evidence received since the March 2016 SSOC.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for entitlement to an increased evaluation for service-connected dermatophytosis to tinea versicolor, with consideration of all evidence received after the issuance of the March 2016 SSOC.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


